Opinion by
Judge Williams, Jr.,
On August 6, 1982, the Court of Common Pleas of Delaware County reversed a decision by the Zoning Hearing Board of Haverford Township (Zoning Board) that had granted a use variance to John R. Williams and C. Jane Williams, equitable owners of the property in question. That order by the trial court resulted in the instant appeal.
This case arose from an attempt to gain zoning permission to convert a residential property into a professional office. The property involved is a single-family detached house located at 626 San Marino Road in the Bryn Mawr section of Haverford Township, Delaware County. The house is in a district that is zoned “R-4 Low-Medium Residential,” a classifica*199tion which, under the Haverford Township Zoning Ordinance, permits residential uses as of right. The Ordinance also permits professional offices in “R-4” districts, hut only under certain conditions. Included among those conditions are the following: (1) that such offices shall he located in the dwelling in which the practitioner resides; and (¡2) that the profession shall he “clearly incidental” to the residential nse of the dwelling or dwelling unit.
John R. Williams and 0. Jane Williams entered into an agreement to purchase the house at 626 San Marino Road, contingent upon their obtaining zoning permission to convert the house into an office for Mr. Williams’ business, a communications planning firm. It is an undisputed fact iu this case that the house would not he used for any residential purpose, but exclusively as Mr. Williams ’ business office.
After being denied a certificate of occupancy for the intended conversion, the equitable owners appealed to the Zoning Board, which treated their appeal as an application for a variance. On May 14, 1981, after having conducted a public hearing on the matter, the Zoning Board granted the variance, concluding that the applicants had proved an unnecessary hardship-.
Several protesting neighbors, who had appeared at the hearing before the Zoning Board, took a timely appeal to the Court of Common Pleas from the decision of the Board. John R. Williams and C. Jane Williams filed a notice of intervention.
The trial court, without taking additional evidence, issned an order reversing the decision of the Zoning Board. From that order the intervenors below filed this appeal to our Court. Upon reviewing the record, we affirm the trial court’s order; and we do so on the able opinion from below by Judge R. Barclay Stjrrick, reported at Pa. D. & 0.3d ( ).
*200Cedes
And Now, the 5th day of August, 1983, the order of the Court of Common Pleas of Delaware County dated August 6,1982, at No. 81-07812, is affirmed.